TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-04-00252-CR


Jonathan Allan Hofer, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF LAMPASAS COUNTY, 27TH JUDICIAL DISTRICT

NO. 7469, HONORABLE JOE CARROLL, JUDGE PRESIDING



O R D E R
PER CURIAM
The order dated October 8, 2004, is withdrawn.  Appellant's motion for extension of
time to file brief is granted.  Appellant's counsel, Mr. Eddie G. Shell, is ordered to tender a brief in
this cause no later than November 29, 2004.  No further extension of time will be granted.
It is ordered October 18, 2004.

Before Chief Justice Law, Justices B. A. Smith and Pemberton
Do Not Publish